Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  1.114. Applicant’s submission filed on 3/4/21 has been entered.

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure and overcomes the previous 112b rejections.
The previous restriction and 103 rejections have been maintained.  

	
Claim Rejections - 35 USC § 103
Claim(s) 1-11 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over by Hanna et al. (WO 2014136898, US 20160049596 as English equivalent) in view of Miyawaki et al. (WO 2014038708US 20150228913, listed on IDS and ISR).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Hanna is silent on the other claimed composition comprising another compound.
In the same area of endeavor of producing thin film transistors, Miyawaki (abs., 2, 24, 49-52, 66, examples, claims) discloses BTBP compound such as the following one having highly ordered molecular arrangement and can easily form films having high mobility:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Hanna also teaches the above compound (chem.9).
Therefore, as to claims 1-11, it would have been obvious to one of ordinary skill in the art to have modified the composition disclosed by Hanna and added Miyawaki’s aforementioned compound, because the resultant process would yield transistor films with improved processability and mobility. Particularly to claims 7 and 11, one of ordinary skill in the art would obviously recognize to blend Miyawaki’s BTBP compound at 5, 10, 20, 30, 40% by wt., etc., as a routine laboratory and manufacturing process.
Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
Applicant's argument of unexpected results is unpersuasive and insufficient.  The applicant has compared to the closest art, and the examiner agreed with the results in 1.132 technically.  However, unexpected results must, in actuality, be unexpected.   The applicant argued mixing Hanna’s Ph-BTBT-C10 and Miyawaki’s Phenylacetylene-BTBT-C10 showed better homogeneous mixing than using one the these alone.  The homogeneous mixing is expected by one of ordinary skill in the art, because Hanna’s Ph-BTBT-C10 or Miyawaki’s Phenylacetylene-BTBT-C10 is inherently inhomogeneous and their mixture would satisfy all of the material and chemical limitations and be homogeneous.    Unexpected results must be commensurate in scope with the claims.  The applicant must show unexpected results over the entire claimed range to support unexpected results for the entire range and generic structures. Therefore, Applicant should compare several compositions containing claimed components of A, B, and C  in amounts at several data points over the claimed range to several compositions containing the same claimed components of A, B, and C in amounts at several data points outside of the claimed range, including data points close to and far from the claimed range.  The applicant merely showed results of a few species and a mixing ratio of 7:3.
Therefore, the previous restriction and 103 rejections have been maintained and repeated.

Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766